DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the Request for Continued Examination on 12/28/2021. Claims 1, 4-8, and 11-19 are pending. Claims 1, 8, and 15 are amended. Claims 1, 4-8, and 11-19 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Objections
3.	Claims 1, 8, and 15 are objected to because of the following informalities:
Claims recite “adjust (adjusting) … the external service…” instead of “server”.
Appropriate corrections are required.
Rejections under 35 USC § 112
4.	Applicant presented no arguments to the prior 112 rejections and the amendments have not corrected the issues. The 112 rejections are maintained. 
Rejections under 35 U.S.C. § 101
5.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 8, and 15 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Step 2A, Prong One
6.	Applicant argues that claims do not recite any enumerated groupings of abstract ideas such as mathematical concepts, certain methods of organizing human activity or mental processes provided in 2019 PEG and in contrary, the present application makes solutions to current blockchain technology by submitting off-chain data for its veracity to a blockchain transaction. 
	However, Applicant is not claiming the blockchain. Independent claims recite limitations gathering data related to events pertaining to “damage to an object”, “location”, “time”, “traffic”, and “weather”. These types of activities related to insurance that belong to fundamental economic practices and grouped to “Certain methods of organizing human activity” as an abstract idea. 
Step 2A, Prong Two
7.	Applicant argues that the additional elements of the claims recite a specific improvement over prior art blockchain systems because the smart contract of the blockchain is able to automatically adjust blockchain data with off-chain data in such a way that the off-chain data can be verified as if it originated on the blockchain. 
	However, these claim limitations are performed using a computer or generic computing components as tools. The independent claims do not reflect an improvement to the functioning of a computer or other technology. So, the limitations do not integrate the abstract idea into a practical because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.
Step 2B
8.	Applicant argues that the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception. 
	However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and these elements are not sufficient to provide an inventive concept, and the claim limitations individually or in combination amount to no more than tools to perform the abstract idea.
9.	 For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
Rejections under 35 U.S.C. § 103
10. 	Applicant’s arguments toward prior art references Wang in view of Swamy and Bibera that references do not teach the amended claim limitations are not persuasive. Wang (paragraphs 45, 49, 50, 62, 67, 71, 100) in combination of Swamy (paragraph 45, 48) and Bibera (paragraphs 23, 27, 31, 42, 49, 50) discloses amended claim limitations. 
Claim Interpretation
Intended Use
11.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
12.	Claim 1 recites “adjust … to generate an adjusted data record”.
Claim 8 recites “adjusting … to generate an adjusted data record”.
Claim 15 recites “adjusting … to generate an adjusted data record”.
13.	The underlined limitations include intended use and are not give patentable weight.
Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


15.	Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
16.	In the instant case, independent claims 1, 8, and 15 are directed to a “system, method, and NTCRM for data processing using external information”. 
17.	Claims are directed to the abstract idea of “insurance claim processing using external information” which is grouped under “Certain methods of organizing human activity is similar to fundamental economic practices such as insurance” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 8 recites “receiving … a data request comprising an image of a damage, a location value where the damage occurred, and a time value of the damage added to the data request …; generating an initial data record of the damage including the image, the location value, the time value, and an identifier of a policy associated … and store the initial record …; querying … for additional data based on the location value and the time value received …; receiving … one or more of traffic data and weather data from … in response to the query; and adjusting … the initial data record of the damage stored … based on the one or more of the traffic data and the weather data received … to generate an adjusted data record, wherein the adjusting comprises adjusting the initial data record to include the one or more of the traffic data and the weather data as evidence based on a predefined adjustment policy that … and shared … and the method further comprises executing … which compares the adjusted data record to a pre-set condition … to verify that the adjusted data satisfies the pre-set condition …” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
18.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims 1 and 15 such as “a processor of a blockchain peer”, “a mobile device”, and “a non-transitory computer readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as it does no more than represent a computer performing functions that correspond to (i.e. implement) the acts of insurance claim processing using external information.  
19.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of insurance claim processing using external information using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
20.	Hence, claims are not patent eligible.
21.	Dependent claims 4, 11, and 19 describe whether the adjusted data record and the insurance coverage matches. Dependent claims 5, 12 and 16 describe the transmitting the adjusted data record to a payment server. Dependent claims 6, 13, and 17 describe the assessment result of the damage generation and the terms of adding the assessment result to the adjusted data record. Dependent claims 7, 14, and 18 describe the transmitting the assessment result to the mobile device. These claims further describe the use of the processor or computer system to automate or implement the abstract idea.
22.	The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.
Conclusion
23.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to a computer, technology or technological field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
24.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
25.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

26.	Claims 1, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
27.	Claim 1 recites “a processor of a blockchain peer configured …” and “the processor is further configured…”
Claims 4-7 recite “…the processor is further configured…
The specification does not describe how the processor configured to perform steps such as “to receive…”, “to generate…”, “to query...”, “to receive…”, “to modify…”, “to determine…”, “to transmit…”, “to generate…” or “to transmit…”
28. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


30.	Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
31.	Claim 1 recites the limitation “the damage” in paragraph starting with “receive…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the initial record” in paragraph starting with “generate…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the smart contract” in paragraph starting with 2nd “receive…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the processor” in paragraph starting with “wherein…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the adjusted data” in last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the damage” in paragraph starting with “receiving…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the initial record” in paragraph starting with “generating…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the smart contract” in paragraph starting with 2nd “receiving…” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the adjusted data” in last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the damage” in paragraph starting with “receiving…” There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the initial record” in paragraph starting with “generating…” There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the smart contract” in paragraph starting with 2nd “receiving…” There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the adjusted data” in last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
32.	Claim 8 recites “receiving, via a processor…”, “generating an initial data record…”, “querying, via a smart contract…”, “receiving, via the smart contract…”, “adjusting, via the smart contract…”, and “the method … executing the smart contract…” The claim does not identify what performs underlined steps, therefore the claim is not in line with the Specification (See Fig.1). It is unclear what performs method steps (See MPEP 2173.02 (I-III). 
33. 	Claim 1 recites “receive, from a mobile application on a mobile device, a data request …” However, a “mobile device” where a “mobile application” installed, is not part of the system.
	Claim 15 recites “receiving … from a mobile application on a mobile device, a data request…” However, a “mobile device” where a “mobile application” installed, is not part of the processor.
34.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 

35.	Claims 4-7, 11-14, and 16-19 are rejected under the same rationale as claims 1, 8, and 15 because claims 4-7, 11-14, and 16-19 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
Claim Rejections - 35 USC § 103
36.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
37.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

38.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
39.	Claims 1, 4-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20190102342A1 to Wang et al. in view of US20180025458A1 to Swamy and
 US20180227119A1 to Bibera et al.
40.	As per claims 1, 8, and 15:
Wang et al. discloses the following limitations of a system and a method comprising:
generate … an identifier of a policy associated with the mobile device [0062]
query … an external server for additional data based on the location value and the time value received from the mobile device ([0020], [0063], [0066], See FIG.1)
receive, via … one or more of traffic data and weather data from the external server in response to the query [0057], [0064], [0068] 
adjust … based on the one or more of the traffic data and the weather data received from the external service to generate an adjusted data record [0025], [0049]-[0050], [0061], [0159] 
wherein the processor is configured to adjust the initial data record to include the one or more of the traffic data and the weather data as evidence based on a predefined adjustment policy [0045], [0049]-[0050], [0067], [0071], [0100]
the processor … compares the adjusted data record to a pre-set condition …to verify that the adjusted data satisfies the pre-set condition … [0062], [0067] 
Wang et al. does not explicitly disclose the following limitations:
a processor of a blockchain peer; 
receive, from a mobile application on a mobile device, a data request comprising an image of damage to an object, a location value where the damage occurred, and a time value of the damage added to the data request by the mobile application;
generate an initial data record of the damage including the image, the location value, the time value … and store the initial record on a blockchain ledger; 
the smart contract of the blockchain peer; 
the initial data record of the damage stored on the blockchain ledger;
that is included within the smart contract and shared among a plurality of blockchain peers which manage the blockchain ledger; 
is further configured to execute the smart contract which compares…data… within the smart contract to verify… in the smart contract. 
However, Swamy, as shown, teaches the following limitations:
receive, from a mobile application on a mobile device, a data request comprising an image of damage to an object, a location value where the damage occurred, and a time value of the damage added to the data request by the mobile application [0045], [0048]
generate an initial data record of the damage including the image, the location value, the time value [0026], [0027]  
the initial data record of the damage [0034], [0035], [0051]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mobile system that installed onto the first responder's Global Positioning System (GPS) enabled mobile device to send metadata to a multi-tenanted intelligent platform (MTIP) where MTIP determines which utility tenant receives the damage report and customizes all aspects of the technical solution taught by Swamy in a system and method for merging data into a database where during operation, the system may fetch a set of data from a data source external to the database, and then transform the fetched set of data into structured data of Wang et al. with the motivation of enhancing the system by integrating a communication module to transfer geo-coded damage imaging and associated metadata that includes pictures and damage classification to a central web portal which can automatically prioritize response based on location and perform damage assessment and which distributed to users taught by Swamy over that of Wang et al.
However, Bibera et al., as shown, teaches the following limitations:
a processor of a blockchain peer (Fig.5, [0047])
store the initial record on a blockchain ledger [0039]
the smart contract [0050]
stored on the blockchain ledger [0039]
that is included within the smart contract and shared among a plurality of blockchain peers which manage the blockchain ledger; [0023], [0027], [0031], [0050]
is further configured to execute the smart contract which compares… data…within the smart contract to verify… in the smart contract. [0042], [0049]-[0050]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method related to managing a database management system (DBMS) where a central database to include a set of central data may be structured and a blockchain database which is linked with the central database may be constructed with respect to the DBMS taught by Bibera et al. in a system and method for merging data into a database where during operation, the system may fetch a set of data from a data source external to the database, and then transform the fetched set of data into structured data of Wang et al. with the motivation of enhancing the system by integrating a distributed ledger with an ability to access to the network, using a smart contract features, and maintaining a list of records taught by Bibera et al. over that of Wang et al.
As per claim 15 Wang et al. additionally discloses the following limitations:
a non-transitory computer readable medium storing one or more instructions that when read by a processor cause the processor to perform [0077] 
41.	As per claims 4, 11, and 19:
Wang et al. discloses the following limitations:
wherein the processor is further configured to determine … whether the adjusted data record matches a pre-set condition of an insurance coverage [0062]  
42.	As per claims 5, 12, and 16:
Wang et al. discloses the following limitations:
transmit … the adjusted data record to a payment server of an insurer ([0156], FIGS. 13A-13B)
43.	As per claims 6, 13, and 17:
Wang et al. discloses the following limitations:
generate … an assessment result of the damage and add an assessment result to the adjusted data record prior [0054], [0161]  
Wang et al. does not explicitly disclose the following limitations:
to commitment of the adjusted data record to the blockchain ledger.
However, Bibera et al., as shown, teaches the following limitations
to commitment of the adjusted data record to the blockchain ledger [0031]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method related to managing a database management system (DBMS) where a central database to include a set of central data may be structured and a blockchain database which is linked with the central database may be constructed with respect to the DBMS taught by Bibera et al. in a system and method for merging data into a database where during operation, the system may fetch a set of data from a data source external to the database, and then transform the fetched set of data into structured data of Wang et al. with the motivation of enhancing the system by integrating a blockchain with an ability to access to the network and maintaining a list of records taught by Bibera et al. over that of Wang et al.
44.	As per claims 7, 14, and 18:
Wang et al. does not explicitly disclose the following limitations:
transmit, via the smart contract, the assessment result to the mobile device.
However, Swamy, as shown, teaches the following limitations:
transmit … the assessment result to the mobile device [0052]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mobile system that installed onto the first responder's Global Positioning System (GPS) enabled mobile device to send metadata to a multi-tenanted intelligent platform (MTIP) where MTIP determines which utility tenant receives the damage report and customizes all aspects of the technical solution taught by Swamy in a system and method for merging data into a database where during operation, the system may fetch a set of data from a data source external to the database, and then transform the fetched set of data into structured data of Wang et al. with the motivation of enhancing the system with a new feature such as after the damage assessment were reports are catalogued, grouped, sorted and organized for display on the central web portal to transmit it to the user as well taught by Swamy over that of Wang et al.
Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
46.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            /DAVID P SHARVIN/Primary Examiner, Art Unit 3692